Citation Nr: 0329925	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include arthritic change.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefits claimed on 
this appeal.  

Although the veteran initially requested a hearing before a 
hearing officer at the RO, he withdrew his request in 
December 2002 and asked that his case be forwarded to the 
Board for disposition.  


REMAND

The veteran essentially contends that he has a right knee 
disorder, including arthritic change, as a long-term 
consequence of shell fragment wounds of the lower extremities 
that he sustained in Vietnam.  

VA X-rays in November 2000 show that the veteran has mild 
degenerative changes in the right knee with hypertrophic 
spurring, a probable bone infarct of the proximal tibia, and 
numerous small metallic fragments projected over the right 
leg.  He also has chronic right knee pain.  Service 
connection has long been established for residuals of shell 
fragment wounds of the right thigh and calf with retained 
foreign bodies received as a result of a booby trap in 
Vietnam.  

The last VA examination afforded him relevant to this appeal 
was in May 2000.  Although subsequent treatment reports 
contain some relevant findings, no attempt has been made to 
determine whether any current right knee disability is 
attributable to the right lower extremity trauma incurred in 
service, nor did the examiner attempt to portray left knee 
functional loss in terms of additional loss of motion as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the record shows that the veteran was given 
notice of his rights and responsibilities in the claims 
process, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, in a letter 
dated in August 10, 2001.  The veteran was requested to 
submit any additional information or evidence to the RO 
within 60 days from the date of the notice.  The veteran was 
informed that if the RO did not receive the information or 
evidence within that time, the RO "will decide your claim 
based only on the evidence we have received and any VA 
examinations or medical opinions."  

Regulations implementing the VCAA became effective on August 
29, 2001.  Those regulations include 38 C.F.R. § 3.159(b)(1), 
which states in pertinent part that if a claimant did not 
respond within 30 days to a VA request for pertinent evidence 
or information in his possession that might substantiate his 
claim, VA could decide the claim prior to the expiration of 
the one-year period provided in the VCAA (38 U.S.C.A. § 
5103(b) (West 2002)) based on all the information and 
evidence contained in the file.  

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Federal Circuit noted, however, that if VA were able to 
substantiate a claim for benefits without the need for 
additional information or evidence, there would be no basis 
for concluding that § 5103 would preclude such an award 
before the expiration of one year.  Id.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) with respect to any pending 
claim.    The RO should inform the 
veteran that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and extent of any current 
right knee disability and the current 
severity of his service-connected left 
knee disability.  All indicated studies 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
record and offer an opinion as to whether 
it is at least as likely as not (that is, 
whether there is a 50 percent 
probability) that any current right knee 
disability is attributable to the 
complaints and findings noted in service 
or is otherwise related to events in 
service to include the shell fragment 
wounds.  The examiner should also be 
asked to determine whether the veteran's 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, the 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
Any opinion or conclusion should be 
accompanied by a rationale.  The claims 
folder must be made available to the 
examiner for review.

3.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issues 
currently in appellate status.  If the 
benefits sought on appeal are not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


